Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the second degree (Penal Law § 160.10 [1]) and sentencing him to an indeterminate term of incarceration of 4 to 8 years. The sole contention of defendant on appeal is that the police purposefully delayed filing a felony complaint against him and failed to obtain or seek an arrest warrant prior to his arrest outside of his home in order to circumvent his right to counsel. It is well establish that “there is no constitutional right to be arrested” (People v Counts, 214 AD2d 897, lv denied 86 NY2d 792). We conclude that, even if the police deliberately delayed filing a felony complaint and “failed to obtain an arrest warrant before speaking to defendant in order to avoid the attachment of defendant’s right to counsel, that failure would not require suppression of defendant’s statement” (People v Dyson, 221 AD2d 1004, 1005, Iv denied 87 NY2d 1019; see, People v Caviano, 194 AD2d 429, 431, Iv denied 82 NY2d 892). (Appeal from Judgment of Supreme Court, Monroe County, Falvey, J. — Robbery, 2nd Degree.) Present — Denman, P. J., Pine, Wisner, Balio and Fallon, JJ.